DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. 
The Applicant first argues, “Regarding Step 2A, Prong One, the applicant humbly submits that the learned examiner wrongfully compares the claimed invention with person looking at data collected and forming a simple judgement of trajectory. The Applicant humbly submits that the Examiner has missed out the fact that present invention aims to provide a ship wandering detection method based on AIS (Automatic Identification System) data whereby the wandering behaviors of the ships are classified based on defined variables Further, the present invention discloses a relationship between the characteristics of the movement trajectories of the ship and statistical parameters and thereby classify abnormal wandering behaviors according to the distribution of trajectories in grids. The Applicant humbly submits that the human mind is incapable of calculating latitude and longitudinal range of the above-mentioned grids. Neither the human mind is capable of traversing the grid code set of the movement trajectory of the ship and counting valid grid quantity "nValid" in the set. Also, the human mind is incapable of identifying or calculating the length/movement of the trajectory as per above-mentioned steps. On the contrary, claim 1 of the present invention when viewed as a whole provides a transforming means to identify and calculate length of abnormal trajectory of the ships based on AIS (Automatic Identification System) data. Therefore, the applicant contends that no limitation of the claims recites a law of nature, a natural phenomenon, or an abstract idea (defined as a mathematical formula, an enumerated method of organizing human activity, or a mental process). Hence, the claimed invention is eligible subject matter.”
The Examiner respectfully disagrees. Finding abnormal condition using certain data analysis is already well determined by the court that it is an abstract idea (In re Grams) of mathematical formula. Furthermore, classifying the information is also found ineligible by courts (TLI communication). Therefore, the independent claim 1 is directed to combinational abstract idea of mental processes and mathematical concepts. Given the data and the mathematic algorithm, the calculation is definitely possible. Longitudal and latitude data is provided and finding range for certain grid would definitely can be done in human mind. Also with given the sets of data traversing the grid code set for movement trajectory of the ship and counting valid grid quality “nValid” in the set is also possible with pen and paper with human mind calculation. Furthermore, the given mathematical algorithm, the identifying and calculating the length/movement of the trajectory is also possible as a human can do the calculation of trajectories using given data and mathematical algorithms. The Examiner respectfully contends that the Applicant does not clearly indicate why it is not possibly can be done by human mind and using certain mathematical concepts. Therefore, the Applicant finds the argument unpersuasive.

The Applicant further argues, “ Regarding Step 2B, the Examiner has not proceeded with analysis of Step 2B in accordance with aforementioned tests. Without prejudice to the same, the Applicant humbly submits that the present invention provide a ship wandering detection method based on AIS (Automatic Identification System) data whereby the wandering behaviors of the ships are classified based on defined variables Further, the present invention discloses a relationship between the characteristics of the movement trajectories of the ship and statistical parameters and thereby classify abnormal wandering behaviors according to the distribution of trajectories in grids. Claim 1 of the present invention analyze the relationships between the characteristics of the movement trajectories of the ship and the statistical parameters, the abnormal wandering behaviors of the ship are detected according to the distribution of the trajectories in the grids. After the AIS trajectories of the ship are filtered and smoothed, a global space-time grid index is established, and the trajectories of the ship are gridded, and abnormal movements of the ship are detected according to the characteristics of the trajectories of the abnormal behaviors of the ship, and an abnormal classification alarm is given for the abnormal trajectories of the movement behaviors of the ship. The ship wandering detection method is applicable to the field of big data analysis, and the detection for the wandering behaviors of the ship can provide decision support for maritime safety supervision, so as to enhance the safety of maritime traffic and ensure the safe navigation of the ship, which has great significance to promote the safety, efficiency and smoothness of maritime transportation.”
The Examiner respectfully disagrees. The analysis steps and calculating steps are, as already responded above, abstract idea of mental processes and mathematic concepts. The later applicable part is a mere intention of the claimed invention but not what it really does. The claim does not recite any of how the data would be used to enhance safety supervision or enhance the safety of maritime traffic and ensure the safe navigation of the ship. The steps of the claims end with calculation and getting trajectories and determine if the trajectory is abnormal. The additional elements or combination of additional elements with abstract idea do not improve function of computer, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the Examiner finds the argument not persuasive.

/IG T AN/            Primary Examiner, Art Unit 3662